DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reaction water separation for separating reaction water generated during a reaction (see claim 1, lines 3-4) must be shown or the feature(s) canceled from the claim(s).  Paragraph 0025 cites “The reaction water produced by the catalyst reduction unit and the Fischer-Tropsch synthesis unit enters the reaction water separation unit for deaerating and deoiling, and then enters a reaction water rectification tower for rectification and separation.” No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The examiner suggests inserting the following paragraph at the beginning of the specification:
This application claims priority to Chinese Patent Application Serial No. CN202010162121.1, filed on March 10, 2020.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the tube side" in line 5 and “at least two of the waste heat boilers” in line 6, since only one water heat boiler was previously claimed.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 depends on claim 3 and is rejected under the same reasoning.
	Regarding claim 6, the claim appears to be drawn to a system and a method. Only one invention should be claimed.
Regarding claim 8, the claim appears to be drawn to a system and a method. Only one invention should be claimed.
Claim 8 recites the limitation "the steam drum" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation controlling a H2/CO ratio at the inlet of the reactor, and the claim also recites preferably by mixing fresh feed gas and purge gas to adjust the H2/CO ratio of the gas at the inlet of the fluidized bed reduction reactor to be greater than 15 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation a packed tower or a tower plate tower, and the claim also recites preferably a tower plate tower which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Tanaka (CN 103476906 A) CN 1814576 A
Regarding claim 1, Tanaka discloses a system for producing a hydrocarbon by high-temperature Fischer- Tropsch synthesis, comprising a Fischer-Tropsch synthesis unit (bubbling tower type slurry bed reactor, C2) for making synthesis gas undergo a Fischer-Tropsch synthesis reaction, and a catalyst reduction unit (equipment for catalyst reduction that can be connected to the reactor) for reducing catalyst (see figures 1-2 and embodiment).
CN 1814576 A discloses a preheater (2), a fluidized bed reactor (5), a quenching tower (11), a boiler, and a three-phase separator (triphase separator, 18) (see figure 1 and embodiment 1).
The prior art references fail to disclose a reaction water separation unit, a waste heat boiler, and a synthesis recycle compressor.
Claims 2, 5, 7 and 9-10 depend on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774